Case 1:20-mc-00248-PAE Document 48 Filed 05/06/21 Page 1 of 2

ZEICHNER ELLMAN & KRAUSE LLP
1211 AVENUE OF THB AMERICAS
NEW YORK, NEW YORK 10036
TEL: (212) 223-0400

DIRECT DIAL
(212) 826-5324 WWW.ZEKLAW,COM

drubel@zeklaw.com

May 6, 2021

VIA ECE

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

ECF Letter Application

IN RE: APPLICATION OF JOSEPH BENKEL, ADV. FOR THE ASSETS OF THE
BANKRUPT, MR, ELIEZER FISHMAN LD. NO. 030302657 FOR AN ORDER TO
TAKE DISCOVERY PURSUANT TO 28 U.S.C, § 1782 (1:20 MMC 00248 - PAE) —
REQUEST FOR ADJOURNMENT

Dear Judge Engelmayer:

We write this letter in our capacity as legal counsel for the proposed
intervenors (1) Mivne Real Estate (K.D.) Ltd.; (2) Darban Investments Corp.; (3) Mirland
Development Corp.; (4) Muse Holdings; (5) Tova Fishman; and (6) Fishman North
America Holdings, Inc. Pursuant to the Court order issued on April 15, 2021 (Docket
Entry No. 41) and the Court hearing held on April 26, 2021, we have engaged in
settlement discussions with Aurora Cassirer, Esq., from Troutman Pepper, counsel for
petitioner Joseph Benkel, Adv., and Jason Nagi, Esq., from Offit Kurman, counsel for
respondent, Levy Holm Peilegrino and Drath LLP. The Court requested that the parties
update the Court before noon on Friday May 7, 2021 about the status of the settlement
discussions (Docket Entry No. 47).

Counsel for the parties are actively negotiating the terms of a settlement
agreement and require additional time to confer with their clients and try to finalize all the
details. Accordingly, we respectfully request that the Court adjourn the oral
argument/telephonic conference scheduled for this Monday May 10, 2021 at 5:00 PM until
May 20, 2021, so the parties can finalize an agreement.

We have reached out to Ms. Cassirer and Mr. Nagi and they both have
agreed to the adjournment that we are proposing. There have been no prior requests for an
adjournment.

NEW YORK | CONNECTICUT | NEW JERSEY | WASHINGTON, D.C. | TEL AVIV
Case 1:20-mc-00248-PAE Document 48 Filed 05/06/21 Page 2 of 2

ZEICHNER ELLMAN & KRAUSE LLP

Honorable Paul A. Engelmayer
May 6, 2021
Page 2

Respectfully yours,

/s/ Daniel P. Rubel
Daniel P. Rubel

cc: Aurora Cassirer, Esq. (via ECF)
Jason Nagi, Esq. (via ECF)
Stuart A. Krause, Esq. (via Ecf}

4818-2317-9973, v. 5

The Court adjourns the conference in this case
currently scheduled for May 10, 2021 until May
21, 202] at 5:30 p.m. SO ORDERED

Prank A, CrgpAvsesord

PAUL A. ENGELIMA YER

United States District Judge
5/6/2021

NEW YORK | CONNECTICUT | NEW JERSEY | WASHINGTON, D.C. | TEL AVIV

 
